              IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:19-cv-00218-MR

RICKY RAY RICH, JR.,             )
                                 )
               Petitioner,       )
                                 )
vs.                              )
                                 )             MEMORANDUM OF
ERIK A. HOOKS, Secretary of      )             DECISION AND ORDER
Department of Public Safety,     )
                                 )
               Respondent.       )
________________________________ )

     THIS MATTER is before the Court on the Petitioner’s “Motion Asking

to Reconsider Dismissal of Untimely Habeas Corpus,” filed on December 14,

2020 [Doc. 9] and Application for Certificate of Appealability, filed on

December 18, 2020 [Doc. 10].

I.   PROCEDURAL BACKGROUND

     Ricky Ray Rich Jr. (“the Petitioner”) is a prisoner of the State of North

Carolina who was convicted of statutory rape and indecent liberties with a

child on August 24, 2012 in Haywood County Superior Court. [Doc. 1 at 1].

The Petitioner was sentenced to a term of 390 months’ imprisonment. Id.

The Petitioner’s appeal was affirmed by the North Carolina Court of Appeals




                                     1
on May 9, 2013. Id. The Petitioner did not file a Petition for Discretionary

Review in the North Carolina Supreme Court.

      On July 3, 2019, the Petitioner filed his 28 U.S.C. § 2254 habeas

petition in this Court. [Doc. 1]. The Petitioner claimed to have acquired

“newly discovered evidence through due dilig[e]nce after study[ing] the

indictment” and that he learned that the State did not have jurisdiction to try

the Petitioner for his crimes. Id. at p. 12-13.

      This Court entered an Order on October 5, 2020 directing the Petitioner

to show cause why his petition should not be dismissed as untimely filed

pursuant to § 2244(d)(1)(A). The Petitioner’s conviction became final after

the time for seeking review of the Court of Appeal’s decision expired, giving

the Petitioner one year in which to file his habeas petition. [Doc. 5 at 3-4]. 28

U.S.C. § 2244(d)(1)(A). However, because the petition was not filed until

July 13, 2019, it was untimely. Id.

      The Petitioner filed his response on October 19, 2020, claiming that he

was unable to discover the grounds for his habeas petition until he read

another inmate’s legal material because he previously had no law library

access and because his appellate counsel failed to mention the possibility of

filing a petition for discretionary review. [Doc. 6 at 1-2].




                                        2
        This Court entered an Order on November 17, 2020 dismissing the

habeas petition as untimely. [Doc. 7]. The Petitioner could have discovered

the information gleaned from his indictment and another inmate’s “law

books” much earlier than 2019 with the exercise of due diligence. [Id. at 4-

6]. The Petitioner failed to demonstrate he was in the possession of “newly

discovered evidence” to justify the delay in filing his petition and could not

establish that equitable tolling should apply. [Id.] The Petitioner had access

to the North Carolina Prisoner Legal Services and presented no evidence

that he utilized that resource or sought legal materials prior to 2019. [Id. at

6-7].

        The Petitioner now seeks reconsideration of the Court’s dismissal

Order. [Doc. 9].

II.     STANDARD OF REVIEW

        Motions for Reconsideration may be filed pursuant to Federal Rule of

Civil Procedure 59 or 60. A court has the discretion to alter or amend a

judgment pursuant to a motion brought under Rule 59(e) no later than 28

days after entry of the judgment. Fed. R. Civ. P. 59(e). Such motions shall

be granted only in very narrow circumstances: “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or prevent manifest


                                       3
injustice.” Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002)(quoting Collison

v. International Chemical Workers Union, 34 F.3d 233, 236 (4th Cir.1994)).

“[R]ule 59(e) motions may not be used to make arguments that could have

been made before the judgment was entered.” Id.

       Federal Rule of Civil Procedure 60(b) allows a court to enter an order

providing relief from a final judgment or order under certain circumstances,

including mistake, newly discovered evidence, fraud or misconduct by an

opposing party, a void judgment, or “any other reason that justifies relief.”

Fed. R. Civ. P. 60(b). The movant has the burden to establish the grounds

set forth in the motion and such grounds “must be clearly substantiated by

adequate proof.” In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992)(quoting Thomas

v. Colorado Trust Deed Funds, Inc., 366 F.2d 136, 139 (10th Cir.

1966)). Relief under Rule 60(b) is an “extraordinary remedy” to be applied

only in “exceptional circumstances.” Compton v. Alton S.S. Co., Inc., 608

F.2d 96, 102 (4th Cir. 1979).

III.   DISCUSSION

       A.    Motion Asking to Reconsider Dismissal of Untimely Habeas
             Corpus

       Neither Rule 59(e) nor Rule 60(b) affords the Petitioner with the relief

he seeks in his motion. The Petitioner states that he did not have enough

time in which to address the Court’s previous October 5, 2020 show cause
                                       4
order because he did not receive the Court’s Order until October 12th and

because the corrections facility has been on lockdown due to Covid-19 with

limited notary access. [Doc. 9 at 2]. The Petitioner attaches various

documents he states is evidence of his due diligence in pursuing his claims.

These attachments include various items of correspondence addressing the

Petitioner’s request for legal assistance. [Docs. 9-2 – 9-7]. The Petitioner

claims that these documents demonstrate that he was “trying to read, study

and ask[ing] for help” and that equitable tolling should apply. [Doc. 9 at 9].

      The Petitioner’s motion fails to demonstrate any entitlement to relief

under Rule 59 or Rule 60. Equitable tolling is only appropriate in those “rare

instances where – due to circumstances external to the party’s own conduct

– it would be unconscionable to enforce the limitation period against the party

and gross injustice would result.” Rouse v. Lee, 339 F.3d 238, 246 (4th Cir.

2003)(en banc)(quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir.

2000)). The Petitioner fails to demonstrate that equitable tolling should apply

to excuse the untimeliness of his petition, which was filed approximately five

years after the statute of limitations ran.     The fact that the Petitioner

attempted to seek legal representation for his claims does not excuse his

untimely filing and does not constitute the type of extraordinary

circumstances that would warrant the application of equitable tolling.


                                       5
The Petitioner cannot show that reconsideration is required under Rule 59

or Rule 60 to correct any error of law contained in the court’s previous

dismissal Order. As such, the Petitioner is not entitled to relief.

      B.     Application for Certificate of Appealability

      The Petitioner files an Application for Certificate of Appealability [Doc.

10], seeking issuance of a certificate of appealability on grounds that he has

demonstrated due diligence to excuse the untimeliness of his § 2254 petition.

[Doc. 10].

      A certificate of appealability may issue only if the applicant has made

a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2); see Rule 11(a), Rules Governing Section 2254 Cases. A

petitioner must show that reasonable jurists could debate whether the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further. See

Miller-El v. Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S.

473, 483-84 (2000).

      As set forth above, the Petitioner has failed to set forth any grounds to

support reconsideration of this Court’s previous order dismissing his § 2254

petition as untimely. Therefore, the Petitioner is not entitled to a certificate

of appealability.


                                       6
IT IS, THEREFORE, ORDERED that:

1.   The Petitioner’s Motion Asking to Reconsider Dismissal of

     Untimely Habeas Corpus [Doc. 9] is DENIED.

2.   The Petitioner’s Application for Certificate of Appealability [Doc.

     10] is DENIED.

IT IS SO ORDERED.


                      Signed: June 18, 2021




                                   7
